HUSTON, J.
Plaintiff brought action of claim and delivery to recover possession of certain personal property taken by defendant. The property had been delivered to plaintiff by one Moon, the owner, as security for a debt owing from said Moon to plaintiff. It was seized by defendant Marshall, as sheriff; by virtue of a chattel mortgage in favor of defendant Child. Defendants admit that said chattel mortgage is void. The case was tried by a jury, and before submission it was agreed by the parties, through their respective attorneys, that "the judgment or verdict found by the jury should be for the full sum of $2,500 or nothing.” The verdict was for plaintiff for the sum of $2,500.
The appellants contend that the district court erred in entering judgment for $2,500, and claim that it should have been for a lesser sum. We think defendants are estopped by their stipulation from raising that objection here, especially as the evidence shows the plaintiff entitled to recover that sum. We *486have carefully examined the record, and, finding no error, the judgment of the district court is affirmed, with costs to appellants.
Sullivan, C. J., and Morgan, J., concur.